DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on December 10, 2021 in response to the Office action on September 16, 2021 is acknowledged. Claims 1 and 51 were amended. New claims 70-71 were added. Claims 63-69 are withdrawn. Claims 1, 51-62 and 70-71 are under examination in this Office action.
Claim Rejections - 35 USC § 102
Rejection of Claims 1, 51-60 and 62 under 35 U.S.C. 102(a)(1) as being anticipated by Schneck et al. (US Application Publication US 2016/0051698) is withdrawn in view of Applicant’s amendment and arguments.
New Rejection 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 55-56, 58-60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winther et al. (EP 1 377 609 B1 in IDS on 9/17/2019).
Winther teaches an artificial antigen presenting cell scaffold comprising a polymeric backbone to which IL-2, IL-4, IL-7 and IL-15, B7.2 and a viral epitope (see Figures 46-57,  
Winther teaches non-magnetic backbone such as beads and gels (see claim 17). Winther teaches each polymeric backbone comprising at least 5 pMHC molecules (see page 5 lines 19-30), claims 1-16, Figures 46-57).
Thus, by this disclosure Winther et al. anticipate the present claims.

Claim Rejections - 35 USC § 103
Rejection of Claim 61 under 35 U.S.C. 103 as being unpatentable over Schneck et al. (US Application Publication US 2016/0051698) in view of Bruns et al. (Clinical cancer research, 2015, p. 2075-2083) is withdrawn in view of Applicant’s amendment and arguments.
New Rejection 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 51-62 and 71 under 35 U.S.C. 103 as being unpatentable over Winther et al. (EP 1 377 609 B1 in IDS on 9/17/2019) in alternative with or in view of Riley et al. (WO 2005/118788 in IDS on 9/17/2019).
Winther teaches an artificial antigen presenting cell scaffold comprising a polymeric backbone to which IL-2, IL-4, IL-7 and IL-15, B7.2 and a viral epitope are attached (see Figures 46-57, claims 1-24, Examples 1-17 and paragraphs [0074], [0111-0113], [0122-0127], [0137], [0173], [0180], [0281], [0287], [0312], [0332], and [0362]). Winther teaches non-magnetic backbone such as beads and gels (see claim 17). Winther teaches each polymeric backbone comprising at least 5 pMHC molecules (see page 5 lines 19-30), claims 1-16, Figures 46-57).
Winther does not teach IL-21.
Riley teaches an artificial antigen presenting cell scaffold comprising a polymeric backbone to which IL-2, IL-4, IL-7, IL-15, IL-21B7.2 and a viral epitope from HIV (see page 5, lines 18-34, page 6, lines 20-57, page 48, lines 8-16, claims 1-20, Figure 1).
It would have been prima facie obvious to provide Winther’s antigen presenting cell scaffold further comprising Riley’s IL-21 because Riley teaches that IL-21 has a potent function in destroying virally infected cells and Riley includes IL-21 as a component in his antigen presenting scaffold in order for IL-21 to be able to recognize virus infected cells (see page 48, lines 8-16).
It would have been prima facie obvious to provide Winther’s antigen presenting cell scaffold and to optimize the concentration of the gamma-chain receptor cytokines to below 4.8 nM,
prima facie obvious at the time the invention was made. 
Claim Objection
Claim 70 is objected to for depending from rejected claim 1 but would be allowable if rewritten in independent form.

Contact Information
Applicant’s amendment necessitated new grounds of rejection present in this Office action. Thus, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648